 


110 HRES 70 EH: Congratulating the University of California at Santa Barbara men’s soccer team, the 2006 National Collegiate Athletic Association Champions.
U.S. House of Representatives
2007-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 70 
In the House of Representatives, U. S.,

January 29, 2007
 
RESOLUTION 
Congratulating the University of California at Santa Barbara men’s soccer team, the 2006 National Collegiate Athletic Association Champions. 
 
 
Whereas the University of California at Santa Barbara (UCSB) Gauchos claimed the 2006 NCAA Championship, 2–1, over the University of California at Los Angeles Bruins at Robert R. Hermann Stadium at Saint Louis University in St. Louis, Missouri, on December 3, 2006;  
Whereas the UCSB Gauchos, in their 2006 season, had an overall record of 17–7–1, and a perfect 6–0 mark in the National Collegiate Athletic Association (NCAA) tournament;  
Whereas the UCSB Gauchos won a Division 1 title for the second time ever in school history and first time ever in men’s soccer;  
Whereas the UCSB Gauchos have reached the NCAA finals twice in the past three years;  
Whereas Nick Perera was named the tournament’s offensive Most Outstanding Player and Andy Iro was named the defensive Most Outstanding Player; and  
Whereas the 2006 NCAA championship soccer team members are Kyle Reynish; Jeff Murphy; David Walker; Andy Iro; Jon Curry; Greg Curry; Bryan Byrne; Paul Kierstead; Tino Nunez; Tyler Rosenlund; Alfonso Motagalvan; Eric Frimpong; Chris Pontius; Nick Perera; Eric Avila; Evan Patterson; Brennan Tennelle; Kyle Kaveny; Andrew Proctor; Bongomin Otii; Bryant Rueckner; Tony Chinakwe; Jason Badger; Jordan Kaplan; Drew Gleason; C.J. Cintas; and Guillermo Jalomo: Now, therefore, be it  
 
That the House of Representatives congratulates the University of California at Santa Barbara men’s soccer team, the Gauchos, and Coaches Tim Vom Steeg, Greg Wilson, Erick Foss, and Neil Jones on an outstanding championship season, a season that set the Gauchos among the elite in collegiate soccer.  
 
Karen L. Haas,Clerk.
